DETAILED ACTION
Status of the Application
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status


This action is a Non-Final Action on the merits in response to the application filed on 12/21/2021.
Claims 1, 2, 4, and 5 have been amended. 
Claims 1, 2, 4 and 5 remain pending in this application.

Response to Amendment
Applicant’s amendments are acknowledged.
The 35 U.S.C. 101 rejections of claims in the previous office action have been maintained.
The 35 U.S.C. 103 rejections of claims in the previous office action have been maintained.

Foreign Priority
The Examiner/office acknowledges that the applicant claims foreign priority to the date 01/24/2019.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.
Regarding claims 1, 2, 4 and 5, under Step 2A claims 1, 2, 4 and 5 recite a judicial exception (abstract idea) that is not integrated into a practical application. 
With respect to claims 1, 2, 4 and 5, the independent claims (claims 1 and 5) are directed to the managing of questionnaires information in a marketing environment (e.g. acquiring questionnaire information; assigning respondent; aggregate respondent information). These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing personal behavior such as social activities and following rules or instructions. The managing personal behavior is entered into when the user questionnaire activities are acquired and processed based on instructions. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – “acquisition unit”; ”assignment unit”;  “aggregation unit”; ”output unit”;  to perform the claim steps. The cpu and computer connected to the units are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of providing and processing information at 0030) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The independent claims are additionally directed to claim elements such as “acquisition unit”; ”assignment unit”;  “aggregation unit”; ”output unit”. When considered individually, the “acquisition unit”; ”assignment unit”;  “aggregation unit”; ”output unit” claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. Examiner looks to Applicant’s specification in at ([0030]) “a computer used by a person (operator) who performs marketing activities, and may be configured as one or more computers. Here, marketing activities include the entire process of establishment, implementation, evaluation and improvement of marketing plans.” [0055] “displaying may be performed according to a preset display item, or may be performed for an item instructed by the operator ”  
These passages, as well as others, makes it clear that the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claim 2 are not directed towards any additional abstract ideas and, are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.


Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Number US 7917388, Van der Riet to hereinafter Van der Riet in view of United States Patent Publication US 20140136606, Roundtree, et al. to hereinafter Roundtree in view of United States Patent Publication US 20080288331, Magids, et al.

Referring to Claim 1, Van der Riet teaches a marketing support system comprising, an acquisition unit acquiring, using a processor, questionnaire information comprising a response result of a questionnaire and an attribute (See Roundtree) of a respondent of the questionnaire from the respondent through a communication interface connected to a communication network, the questionnaire conducted to consumers in a product and service field to which a marketing target belongs, based on recognition, usage experience frequency of use, and purchase intention for a brand belonging to the field (
Van der Riet: Col. 47, Ln. 49-53, The system may send electronic evaluation questionnaires to an attitude panel of representative consumers. The consumers of this panel fill in the questionnaires and return them electronically…all the market intelligence about products, retailers and advertisements can be accessed on-line on via a web services extranet, to which marketing 
Van der Riet describes conducting and receiving responses from questionnaires while analyzing the targeted marketing data. 

Van der Riet: Col. 2, Ln. 20-23, gradually recognizing that a collaborative retail/manufacturing selling approach would be financially beneficial to both the retailers and the manufacturers.
Van der Riet: Col. 43, Ln. 50-53, that can provide a distinctive, portal-specific user experience which differentiates one portal from that of competitive portals. 
Van der Riet: Col. 38, Ln. 49-53, the brand/retailer market performance indicators listed below: Frequency
Van der Riet describes marketing analyses accounting for recognition, user’s experience and brand frequency. );

an assignment unit for assigning, using a processor, to one of a plurality of segments based on the response result (
Van der Riet: Col. 47, Ln. 28-33, The system reviews the daily product/category retrieval, ad exposure and purchase history of each consumer with the objective of assigning consumers to specific target audiences with common identical shopping/purchase habits/needs in a way that is retailer and portal independent (e.g. prospects, users/non-users, loyal users/shoppers, etc.));
Van der Riet describes placing participants of the questionnaires in categories based on their responses, in which the Examiner is interpreting categories as segments. 


an aggregation unit configured to aggregate (See Roundtree), using a processor, attribute (See Roundtree) of respondents assigned to a corresponding segment for each of the plurality of segments(
Van der Riet: Col. 47, Ln. 28-33, The system reviews the daily product/category retrieval, ad exposure and purchase history of each consumer with the objective of assigning consumers to specific target audiences with common identical shopping/purchase habits/needs in a way that is retailer and portal independent (e.g. prospects, users/non-users, loyal users/shoppers, etc.));
Van der Riet describes placing participants of the questionnaires in categories based on their responses, in which the Examiner is interpreting categories as segments. 

Van der Riet: Col. 47, Ln. 49-53, The system may send electronic evaluation questionnaires to an attitude panel of representative consumers. The consumers of this panel fill in the questionnaires and return them electronically…all the market intelligence about products, retailers and advertisements can be accessed on-line on via a web services extranet, to which marketing 
Van der Riet describes conducting and receiving responses from questionnaires while analyzing the targeted marketing data. );

the plurality of segments being set in advance based at least on the frequency of use of the brand (
Van der Riet: Col. 47, Ln. 28-33, The system reviews the daily product/category retrieval, ad exposure and purchase history of each consumer with the objective of assigning consumers to specific target audiences with common identical shopping/purchase habits/needs in a way that is retailer and portal independent (e.g. prospects, users/non-users, loyal users/shoppers, etc.)
Van der Riet: Col. 40, Ln. 20-33, advertising campaign data, such as ad message, campaign timings, target audience, frequency and reach objectives, or other information necessary to convey the purpose and effect of the advertisers goals.
Van der Riet: Col. 37, Ln. 22-Col. 38 Ln. 50, The system creates centrally stored portal/retail independent consumer shopping/purchase needs and preference information. Consumer profile data may, for example, characterize consumers as:
Heavy—Medium—Light Spenders
Necessity driven buyers vs. Joy/pleasure seeking shoppers
Frequent vs. occasional Shoppers
Prospects, buyers, etc., based on their propensity to effect a transaction.);
Van der Riet describes placing participants of the questionnaires in categories based on their responses, in which the Examiner is interpreting categories as segments. Additionally, Van der Riet teaches the frequency of use of a brand.

Van der Riet: Col. 2, Ln. 20-23, gradually recognizing that a collaborative retail/manufacturing selling approach would be financially beneficial to both the retailers and the manufacturers.
Van der Riet: Col. 43, Ln. 50-53, that can provide a distinctive, portal-specific user experience which differentiates one portal from that of competitive portals. 
Van der Riet: Col. 38, Ln. 49-53, the brand/retailer market performance indicators listed below: Frequency
Van der Riet describes marketing analyses accounting for recognition, user’s experience and brand frequency.),

an output unit for visualizing, on a display, an aggregation result (See Roundtree) of the aggregation unit (See Roundtree) between different segments for comparison (
Van der Riet: Col. 49, Ln. 13-20, In FIG. 14, it is illustrated how Iawai.net ‘Personalized’ advertising consisting of 4 more relevant ‘personalized’ ads (‘easy usage!’, ‘try us!’, ‘brand x is.’, we're new!’) targeted at 4 different target groups (‘brand users’, ‘interested non-users’, ‘non-aware’, ‘un-impressed’) could improve the advertising ROI for advertisers versus ‘mass’ advertising, consisting of one ‘generic’ ad (we're it!), that is a less relevant compromise ‘message’, that treats all consumers as being equal.
Van der Riet: Col. 6, Ln. 8-12, displayed on the portal's personalized information, news and entertainment services and in the advertising slots on the portal's personal shopping pages, that display the product and/or category presentations that the portal's consumers retrieve.
Van der Riet: Col. 40, Ln. 6-10, consumer receiving and displaying the data using a conventional web-browser via an internet connected PC or any type of electronic device (mobile phone, Mira displays, cable TV set-up box) connected to any type of mobile, distributed or local network using any type of transmission protocol.).
Van der Riet describes the displaying of comparing the ROI of different categories of consumers, in which the Examiner is interpreting the comparison of categories for determining the ROI as the costs of the comparison among different segments. 

wherein when there is a significant difference in aggregation results (See Roundtree) included in attribute configurations of users between the different segments, the display highlights the aggregation results (See Roundtree) of the different segments with coloring, bold letters, or both, (
Van der Riet: Col. 49, Ln. 12-20, In FIG. 14, it is illustrated how Iawai.net Personalized advertising consisting of 4 more relevant personalized ads (easy usage, try us!, brand x is... we're new) targeted at 4 different target groups (brand users, interested non-us ers, non-aware, un-impressed) could improve the adver tising ROI for advertisers versus mass advertising, consist ing of one generic ad (we’re it), that is a less relevant compromise message, that treats all consumers as being equal.)
Van der Riet describes the displaying of aggregated data results in which different segments are highlighted. 

wherein an increase or a decrease of each of the aggregation results (See Roundtree) is displayed as one of a rate of change and a number of users (
Van der Riet: Col. 35, Ln. 23-25, FIG. 14 is a Table illustrating ROI impact of customization of advertising messages.
Van der Riet: Col. 47, Ln. 28-36, The system reviews the daily product/category retrieval, ad exposure and purchase history of each consumer with the objective of assigning consumers to specific target audiences with common identical shopping/purchase habits/needs in a way that is retailer and portal independent (e.g. prospects, users/non-users, loyal users/shoppers, etc.) so that these daily updated target audiences can be used as the basis for targeting and customizing advertising messages and product/category information.).
Van der Riet describes the displaying of aggregated data results which includes impacts and changes of results the can includes changes in users and results. 

Van der Riet does not explicitly teach attribute; aggregate; aggregation result; aggregation unit; the attribute configuration of the users being distinguished by gender and by age.
However, Roundtree teaches these limitations
attribute (
Roundtree: Sec. 0037, characteristics and associated characteristics (e.g., via a taxonomy) of those users can be studied and offers, products and other goods/services can be developed specifically for those demographics.
Roundtree: Sec. 0070, the demographics and characteristics she may have, others in the same audience who may share them as discussed in the above referenced patent applications and also illustrated in FIGS. 7, and 8.)
Roundtree describes demographics and characteristics in which the Examiner is interpreting as attributes. 

aggregate; aggregation result; aggregation unit (
 Roundtree: Sec. 0046, This aggregated data may be shared or auctioned across the brands to monetize the ability to provide the user with more relevant ads etc. This information may also be altered by the user in a like manner...
Roundtree: Sec. 0052, As illustrated in FIG. 3, the audience data collected from various users at 214 in FIG. 2, may be aggregated at 302 by an audience analytics server. This data gathered as discussed above from a plurality of users over multiple brands 206 via the illustrated tools (e.g., each brand having its own white labeled mobile application) can be aggregated on the audience engine or elsewhere. Audience data aggregation, analytics and other computations are disused in the above referenced patent applications.)
Roundtree describes the aggregation of data. 

the attribute configuration of the users being distinguished by gender and by age (
Roundtree: Sec. 0082, characteristics may include the demographic characteristics of a population such as (gender, age, location, marital status etc.) as well as properties, characteristics or traits relating to single individual users such as a user's individual interests
Roundtree: Sec. 0093, Tag 1 for all the brands may represent the likelihood that the user is a male between ages 25-40, while Tag 2 may represent the likelihood that the user is a male between ages 40-55. Tag 3 may represent the likelihood that the user is a woman between ages 18-22 etc. Each tag has or is associated with a value representing the likelihood of a user having a defined demographic characteristic.)
Roundtree describes the aggregation of data to include attributes of gender and ages.

Van der Riet and Roundtree are both directed to the analysis of marketing and advertising (See Van der Riet at Col. 2, Ln 33-39, Col. 44, Ln 46-49, Roundtree at pg. 4 and 7). Van der Riet discloses calculating to determining the effectiveness of advertising, such as the internet can be considered (See Van der Riet at Col. 6, Ln. 50-53). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Van der Riet, which teaches detecting and processing marketing and advertisement information in view of Roundtree, to efficiently apply analysis of marketing and advertising to enhancing the capability for processing marketing and advertising to include determining the likelihood of effectiveness of marketing and advertising. (See Roundtree at 0084, 0087, 0090, 0108).

Van der Riet and Magids both teach segments
Van der Riet in view of Roundtree teaches wherein the plurality of the segments comprises a loyal customer, a present customer, a past customer, a potential customer, and a customer who does not recognize the brand according to customer experience, wherein each of the loyal customer, the present customer, the past customer, and the potential customer is divided into two segments based on the purchase intention of the brand
However, Magids teaches wherein the plurality of the segments comprises a loyal customer, a present customer, a past customer, a potential customer, and a customer who does not recognize the brand according to customer experience, wherein each of the loyal customer, the present customer, the past customer, and the potential customer is divided into two segments based on the purchase intention of the brand (
Magids: Sec. 0052, a regular (and as appropriate, recent) customer of the category; aware of the brand; and a current customer of the brand. A
Magids: Sec. 0068, 11) Awareness-Customer Logic: Respondents may only be asked questions for those brands of which they state they are aware. Such logic may be confirmed. Any respondents stating they are a customer of a brand of which they are not aware may be omitted.
Magids: Sec. 0089, Experience Analytics. Experience analytics may be designed to identify those customer experiences, or touch-points, which drive either positively or negatively Connection and Loyalty. 
Magids: APPENDIX A, BRAND INFORMATICS, INC.
Original Statements
LOYALTY
L1 Overall, I am loyal to Brand XX.
Magids: APPENDIX E, 4. AWARENESS QUESTION. Are you aware of? (ROTATE, INSERT BRANDS)?
1 Bank of America
2 Citibank
3 Wachovia
4 Wells Fargo
(IF RESPONDENT IS NOT A WARE OF ANY BRANDS IN Q4, TERMINATE/TALLY))
Magids describes a questionnaire that capture data of users that recognized and don’t recognize a brand by determining if a user is aware or unaware of a brand. Therefore, Magids teaches a loyal customer, a present customer, a past customer, a potential customer, and a customer who does not recognize the brand according to customer experience. Additionally, Magids teaches customer being separating into multiple categories at, wherein categories are segments.

Van der Riet, Roundtree, and Magids are all directed to the analysis of marketing and advertising (See Van der Riet at Col. 2, Ln 33-39, Col. 44, Ln 46-49; Roundtree at pg. 4 and 7; Magids at Appendix A-E). Van der Riet discloses calculating to determining the effectiveness of advertising, such as the internet can be considered (See Van der Riet at Col. 6, Ln. 50-53). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Van der Riet in view of Roundtree, which teaches detecting and processing marketing and advertisement information in view of Magids, to efficiently apply analysis of marketing and advertising to improve the capability for processing users’ responses and interest in a marketing and advertising environment. (See Magids at 0016, 0017, 0134).


Referring to Claim 2, Van der Riet teaches the marketing support system according to claim 1, wherein the output unit displays questionnaire information of questionnaires conducted at different time periods for comparison (
Van der Riet: Col. 47, Ln. 28-33, The system reviews the daily product/category retrieval, ad exposure and purchase history of each consumer with the objective of assigning consumers to specific target audiences with common identical shopping/purchase habits/needs in a way that is retailer and portal independent (e.g. prospects, users/non-users, loyal users/shoppers, etc.));
Van der Riet: Col. 47, Ln. 65-67; Col. 48, Ln. 1-3  , manufacturers and retailers who spent money on advertisements could only gauge the effectiveness of their advertising expenses by comparing their gross sales to periods before, during, and/or after the advertising campaign was initiated.
Van der Riet describes displaying participants of the questionnaires in categories based on their responses, wherein the questionnaires’ data are compared over various time periods. Additionally, the Examiner is interpreting categories as segments. 


Referring to Claim 4, Van der Riet teaches the marketing support system according to claim 2, 
wherein the acquisition unit acquires the questionnaire information further comprising a response result of a questionnaire relative to the intent to use the brand (
Van der Riet: Col. 1, Ln. 54-56, where advertising exposure is confined to sending personalized messages only to those consumers who are potentially interested in the advertiser's product.
Van der Riet: Col. 47, Ln. 49-53, The system may send electronic evaluation questionnaires to an attitude panel of representative consumers. The consumers of this panel fill in the questionnaires and return them electronically…all the market intelligence about products, retailers and advertisements can be accessed on-line on via a web services extranet, to which marketing 
Van der Riet: Col. 49, Ln. 13-21, In FIG. 14, it is illustrated how Iawai.net ‘Personalized’ advertising consisting of 4 more relevant ‘personalized’ ads (‘easy usage!’, ‘try us!’, ‘brand x is.’, we're new!’) targeted at 4 different target groups (‘brand users’, ‘interested non-users’, ‘non-aware’, ‘un-impressed’) could improve the advertising ROI for advertisers versus ‘mass’ advertising, consisting of one ‘generic’ ad (we're it!), that is a less relevant compromise ‘message’, that treats all consumers as being equal. );
Van der Riet describes conducting and receiving responses from questionnaires and placing participants of the questionnaires in categories, in which the Examiner is interpreting interested categories as intent to use the brand. 

the assignment unit assigns the respondent to one of the plurality of segments based on the response result of the questionnaire related to the intent of the use of the brand (
Van der Riet: Col. 1, Ln. 54-56, where advertising exposure is confined to sending personalized messages only to those consumers who are potentially interested in the advertiser's product.
Van der Riet: Col. 47, Ln. 49-53, The system may send electronic evaluation questionnaires to an attitude panel of representative consumers. The consumers of this panel fill in the questionnaires and return them electronically…all the market intelligence about products, retailers and advertisements can be accessed on-line on via a web services extranet, to which marketing 
Van der Riet: Col. 49, Ln. 13-21, In FIG. 14, it is illustrated how Iawai.net ‘Personalized’ advertising consisting of 4 more relevant ‘personalized’ ads (‘easy usage!’, ‘try us!’, ‘brand x is.’, we're new!’) targeted at 4 different target groups (‘brand users’, ‘interested non-users’, ‘non-aware’, ‘un-impressed’) could improve the advertising ROI for advertisers versus ‘mass’ advertising, consisting of one ‘generic’ ad (we're it!), that is a less relevant compromise ‘message’, that treats all consumers as being equal. );
Van der Riet describes conducting and receiving responses from questionnaires and placing participants of the questionnaires in one of the various categories created in advanced, based on the participants’ response, wherein the interested participates are interpreting as intent to use the brand, that will receive additional analyses

Claim 5 recite limitations that stand rejected via the art citations and rationale applied to claim 1.  Regarding a marketing support method, wherein a computer comprising a computing device and a storage device executes (
Van der Riet: Col. 40, Ln. 1-5, Among the software applications present on the central database system will be an ad server, an ad rate calculator, a product and category content server, a consumer profiler, an order processor, and an effectiveness assessor. 
Van der Riet: Claim 1, using a programmed computer processor, log files indicating information each consumer retrieves on-line with respect to products featured in a product presentation database and with respect to retailer categories featured in a retailer category presentation database coupled to a central web-services database system…
wherein changes to product presentation data stored in the product presentation database are automatically reflected on one or more online retail storefronts ;), 

Response to Arguments
Applicant’s arguments filed 12/21/2021 have been fully considered but they are not persuasive.  Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 12/21/2021.

Regarding the 35 U.S.C. 101 rejection, at pg. 5-8 Applicant argues with respect to claims at issue are not directed to an abstract idea 
In response to the 35 USC § 101 claim rejection argument, the Examiner respectfully disagrees. Using the two-part analysis, the Office has determined there are no elements, in the claim sufficient enough to ensure that the claims amounts to significantly more than the abstract idea itself. As recited, the claims are directed towards: 
an acquisition unit acquiring questionnaire information comprising a response result of a questionnaire and an attribute of a respondent of the questionnaire, the questionnaire conducted to consumers in a product and service field to which a marketing target belongs, based on recognition, usage experience, frequency of use, and purchase intention for a brand belonging to the field; 
an assignment unit for assigning the respondent to one of a plurality of segments based on the response result, the plurality of segments being set in advance based at least on the frequency of use of the brand, wherein the plurality of the segments comprises a loyal customer, a present customer, a past customer, a potential customer, and a customer who does not recognize the brand according to customer experience, wherein each of the loyal customer, the present customer, the past customer, and the potential customer is divided into two segments based on the purchase intention of the brand; 
an aggregation unit configured to aggregate attributes of respondents assigned to a corresponding segment for each of the plurality of segments; and 
an output unit for visualizing an aggregation result of the aggregation unit between different segments for comparison.
wherein when there is a significant difference in aggregation results included in attribute configurations of users between the different segments, the display highlights the aggregation results of the different segments with coloring, bold letters, or both, the attribute configuration of the users being distinguished by gender and by age, and wherein an increase or a decrease of each of the aggregation results is displayed as one of a rate of change and a number of users.
The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computer as recited is a generic computer component that performs functions. 
Examiner finds the claim recite concepts which are now described in the 2019 PEG as certain methods of organizing human activity. In particular the claims recites limitations regarding managing of questionnaires information in a marketing environment, which constitutes methods related to managing personal behavior such as social activities and following rules or instructions which are still considered an abstract idea under the 2019 PEG. The acquisition unit, assignment unit, aggregation unit, and output unit are comprised of generic computer elements to perform an existing business process. Examiner finds the claims recite mere instructions to implement the abstract idea on a computer and uses the computer as a tool to perform the abstract idea without reciting any improvements to a technology, technological process or computer-related technology.
Regarding, the steps that Applicant points to as “significantly more” are merely narrowing the abstract idea to a particular technological environment, which has been found to be ineffective to render an abstract idea eligible.
Lastly, concerning “that highlighting and displaying, by a display, items of one or more of the plurality of segments with coloring, bold letters, or both are not a method of organizing human activity.”,  the Examiner would like to point out how the additional elements of displaying on a computer are just instructions to implement on a computer, as supported by the Applicant’s specification at 0031: “the term “display” refers generally to an output of information such as displaying on a display.” Therefore the Examiner is treating the user interface of this application as just instructions to implement on a computer. MPEP 2106.05(f).


At page 8 the Applicant argues that, “claim 1…which are significantly more than any alleged judicial exception, and that the additional elements are not well-understood, routine, conventional activity, specifically with respect to the aforementioned claim language under the Prong Two analysis.”
In response, the Examiner respectfully disagrees. The claims when considered as a whole. In light of the Berkheimer. Memo Examiner did point to paragraphs of the claimed inventions specification (e.g. para. 0030, 0055) that describes the additional elements in a manner that indicates that the additional elements are sufficiently well-known, as well as reciting concepts outlined in MPEP 2106.05(d)(II) of several court decisions noting the well-understood, routine and conventional nature of the additional element(s) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)) (See pages 5, 10-11 of Final Office Action). 
Moreover, the evidence that Claim 1 represent the Abstract idea include: 
an acquisition unit acquiring questionnaire information comprising a response result of a questionnaire and an attribute of a respondent of the questionnaire, the questionnaire conducted to consumers in a product and service field to which a marketing target belongs, based on recognition, usage experience, frequency of use, and purchase intention for a brand belonging to the field; 
an assignment unit for assigning the respondent to one of a plurality of segments based on the response result, the plurality of segments being set in advance based at least on the frequency of use of the brand, wherein the plurality of the segments comprises a loyal customer, a present customer, a past customer, a potential customer, and a customer who does not recognize the brand according to customer experience, wherein each of the loyal customer, the present customer, the past customer, and the potential customer is divided into two segments based on the purchase intention of the brand; 
an aggregation unit configured to aggregate attributes of respondents assigned to a corresponding segment for each of the plurality of segments; and 
an output unit for visualizing an aggregation result of the aggregation unit between different segments for comparison.
wherein when there is a significant difference in aggregation results included in attribute configurations of users between the different segments, the display highlights the aggregation results of the different segments with coloring, bold letters, or both, the attribute configuration of the users being distinguished by gender and by age, and wherein an increase or a decrease of each of the aggregation results is displayed as one of a rate of change and a number of users.
Lastly, the Examiner would like to point the Appellant to the 2019 PEG, which states:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).

Regarding the 35 U.S.C. 103 rejection, at pg. 8 Applicant argues “wherein when there is a significant difference in aggregation results included in attribute configurations of users between the different segments, the display highlights the aggregation results of the different segments with coloring, bold letters, or both, the attribute configuration of the users being distinguished by gender and by age" and "wherein an increase or a decrease of each of the aggregation results is displayed as one of a rate of change and a number of users.” 
In response, the Examiner respectfully disagrees. Van der Riet: Col. 49, Ln. 12-20, describes the displaying of aggregated data results in which different segments are highlighted. Then Van der Riet: Col. 35, Ln. 23-25, and Col. 47, Ln. 28-36, describes the displaying of aggregated data results which includes impacts and changes of results the can includes changes in users and results. Lastly, Roundtree: Sec. 0082 and 0093 teaches the aggregation of data to include attributes of gender and ages

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Higgins et al., U.S. Pub. 20090222303, (discussing the benefits from a marketing scheme).
Hasselback et al., U.S. Pub. 20070156515, (discussing the behavior data related to the marketing of consumer products). 
Magids et al., U.S. Pub. WO2009042254, (discussing the analysis for brand performance). 
Kithinji, Internet Marketing and Performance of Small and Medium Enterprises in Nairobi County, http://erepository.uonbi.ac.ke/bitstream/handle/11295/76037/Kithinji_Internet%20marketing%20and%20performance.pdf?sequence=3, A Research Project Presented In Partial Fulfillment Of The Requirement For The Award Of The Degree Of Master Of Business Administration, Shool Of Business, University Of Nairobi, 2014 (discussing the monitoring and impact of marketing and advertising of the internet in Nairobi County).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UCHE BYRD/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624